           Case 1:17-cv-02989-AT Document 331 Filed 10/09/18 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

DONNA CURLING, et al;                      )
                                           )
                 Plaintiffs,               )
                                           )
                                           )
v.                                         ) CIVIL ACTION
                                           ) FILE NO: 1:17cv02989-AT
BRIAN P. KEMP, et al.;                     )
                                           )
                                           )
                 Defendants.               )
                                           )
                                           )

                FULTON COUNTY DEFENDANTS’ NOTICE OF
                    INTENTION TO FILE A RESPONSE

      COME NOW the Fulton County Board of Registration and Elections

(“FCBRE), and members of the FCBRE, Mary Carole Cooney, Vernetta Nuriddin,

David J. Burge, Stan Matarazzo, Mark Wingate and Aaron Johnson, (hereafter

“Fulton County Defendants”) through counsel, and hereby file this Notice of Filing

A Response to Plaintiffs’ Motion for Preliminary Injunctive Relief [Doc. 327] as

follows:

      In its Minute Order of October 5, 2018, the Court directed the Defendants to

notify the court whether they intend to file a response to Plaintiff’s Motion for
        Case 1:17-cv-02989-AT Document 331 Filed 10/09/18 Page 2 of 3




Additional Injunctive Relief [Doc. 327]. Let this serve as the Fulton County

Defendants’ notice to the court that they do intend to file a response to this motion

and will do so as directed by the Court.

      Respectfully submitted this 9th day of October, 2018.


                                               OFFICE OF THE COUNTY
                                               ATTORNEY

                                               /s/David R. Lowman
                                               Kaye Burwell
                                               Georgia Bar Number: 775060
                                               kaye.burwell@fultoncountyga.gov
                                               Cheryl Ringer
                                               Georgia Bar Number: 557420
                                               cheryl.ringer@fultoncountyga.gov
                                               David Lowman
                                               Georgia Bar Number: 460298
                                               david.lowman@fultoncountyga.gov

                                               ATTORNEYS FOR
                                               DEFENDANTS RICHARD
                                               BARRON MARY CAROLE
                                               COONEY, VERNETTA
                                               NURIDDIN, DAVID J. BURGE,
                                               STAN MATARAZZO, AARON
                                               JOHNSON, AND THE FULTON
                                               COUNTY BOARD OF
                                               REGISTRATION & ELECTIONS


Office of the County Attorney
141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303

                                           2
       Case 1:17-cv-02989-AT Document 331 Filed 10/09/18 Page 3 of 3




                        CERTIFICATE OF SERVICE

      I hereby certify that on this date I have electronically filed the foregoing

DEFENDANTS’ NOTICE OF INTENTION TO FILE A RESPONSE with

the Clerk of Court using the CM/ECF system, with the Clerk of Court using the

CM/ECF system, which will send email notification of such filing to all attorneys

of record.

     This 9th day of October, 2018.

                                            /s/ David R. Lowman
                                            Georgia Bar Number: 460298
                                            david.lowman@fultoncountyga.gov




                                        3
